Citation Nr: 0704584	
Decision Date: 02/15/07    Archive Date: 02/27/07

DOCKET NO.  02-03 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an increased rating for lumbosacral strain 
with spondylolisthesis, currently evaluated as 20 percent 
disabling.

2. Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

3. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1969 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 

The case was brought before the Board in November 2003, at 
which time the claim for service connection for PTSD was 
reopened, and that claim, along with the lumbar spine and 
hearing loss claims, were remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claims, to include obtaining 
identified treatment records and affording him VA 
examinations.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.  

The Board reopened the claim of entitlement to post-traumatic 
stress disorder and remanded it to the RO for, among other 
things, adjudication on the merits.  The RO issued a 
supplemental statement of the case (SSOC) in June 2006 and 
again in August 2006 denying the claim.  The Board retains 
jurisdiction over the underlying service connection claim 
based on the substantive appeal the veteran filed in April 
2002 as to the denial of reopening of the claim.  This is 
because the question of whether new and material evidence has 
been submitted and whether the veteran is entitled to service 
connection for the claimed condition is part of a single 
claim for benefits.  See Bernard v. Brown, 4 Vet. App. 384, 
392 (1993).  The veteran was not required to file another 
substantive appeal after the RO issued the SSOC in June 2006.  
See Holland v. Brown, 9 Vet. App. 324, 328-29 (1996).  VA 
fully complied with all notification and due process 
requirements when issuing the SSOC upon remand.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 377 (2006). 

Finally, during the pendency of this appeal, the veteran 
raised the issue of an earlier effective date for service 
connection of his bilateral hearing loss and entitlement to 
service connection for hepatitis C.  Specifically, within his 
June 2001 notice of disagreement (NOD), the veteran states 
that his discharge from the military was in 1972 and he 
reported his hearing loss long before the August 21, 2001 
effective date.  Similarly, the veteran submitted a July 2006 
statement alleging that his hepatitis C has never been 
evaluated.  These issues have never been considered by the RO 
and, therefore, are REFERRED to the RO for proper 
adjudication.

The issues of entitlement to service connection for PTSD and 
an initial compensable evaluation for bilateral hearing loss 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran's low back condition is manifested by 
degenerative disk disease (DDD), slight spondylolisthesis, 
spondylosis of the lumbosacral spine, pain, limitation of 
motion, and painful motion, especially on repetition, but 
there have been no neurological findings, incapacitating 
episodes, gait abnormality, or impairment of motor skills, 
muscle function, or strength.


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for lumbosacral strain with spondylolisthesis have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293 and 5295 
(2002 and 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 
5242 and 5243 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  If the evidence for and 
against a claim is in equipoise, the claim will be granted.  
A claim will be denied only if the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the low back disability in this 
case, the primary concern is the current level of disability.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran takes issue with the fact that the RO never 
considered "staged" ratings in regard to his low-back 
claim.  Where the issue involves the assignment of an initial 
rating for a disability following the initial award of 
service connection for that disability, which is not the case 
here, the entire history of the disability must be considered 
and, if appropriate, staged ratings may be applied.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's appeal stems from an August 2000 claim that his 
low back condition has worsened since the Board's final 
decision in July 1999.  The veteran initiated a new claim in 
August 2000 and the issue was treated accordingly and is not 
subject to "staged" ratings.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. 
§ 4.45.  

The veteran's service-connected low back condition was first 
evaluated under Diagnostic Code 5295 for lumbosacral strain.  
During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the rating criteria for evaluating 
disabilities of the lumbar spine.  Effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the criteria 
for evaluating general diseases and injuries of the spine.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also 
reiterated the changes to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243) for intervertebral disc 
syndrome.

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003, in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent it conflicts with the precedents of 
the United States Supreme Court (Supreme Court) and the 
Federal Circuit.  Karnas is inconsistent with Supreme Court 
and Federal Circuit precedent insofar as Karnas provides 
that, when a statute or regulation changes while a claim is 
pending before VA or a court, whichever version of the 
statute or regulation is most favorable to the claimant will 
govern unless the statute or regulation clearly specifies 
otherwise.  Accordingly, the rule adopted in Karnas no longer 
applies in determining whether a new statute or regulation 
applies to a pending claim.  Id.  

However, none of the above cases or General Counsel Opinion 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; 
(2) whether an increased rating is warranted under the 
"new" criteria for intervertebral disc syndrome at any time 
on or after September 23, 2002; and (3) whether an increased 
rating is warranted under the "new" criteria for other 
disabilities of the thoracolumbar spine at any time on or 
after September 26, 2003.  The effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  See VAOPGCPREC 
3-2000; 38 U.S.C.A. § 5110(g) (West 2002) (where compensation 
is awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue).  

The RO considered all these changes in adjudicating the 
veteran's claim in the June and August 2006 supplemental 
statements of the case.  Both prior rating criteria as well 
as the new rating criteria were provided to the veteran and 
his representative in these documents.  Therefore, there is 
no prejudice to the veteran by this Board decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The veteran injured and strained his back on multiple 
occasions during his military service.  He was originally 
awarded service connection in September 1972 and assigned a 
20 percent rating.  As noted above, the veteran's condition 
continues to be rated as 20 percent disabling.  The veteran 
filed an increased rating claim in August 2002 alleging that 
his back has grown steadily worse and interferes with his 
ability to hold down a job.  As will become apparent from the 
discussion below, the Board concludes that the manifestations 
of the veteran's low back disability do not warrant an 
increased rating.

The veteran was rated under the applicable rating criteria 
for lumbosacral strain. 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2002).  A rating of 10 percent was warranted where the 
condition included characteristic pain on motion, 20 percent 
was assigned where the condition included muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position, and 40 percent was 
warranted where the condition was severe, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint spaces, or with some of 
these characteristics with abnormal mobility on forced 
motion.  Forty percent was the highest rating available under 
Diagnostic Code 5295.  See id.  

Low back conditions could also be rated under Diagnostic Code 
5292 for limitation of motion.  A 10 percent rating was 
warranted if limitation of motion was slight, 20 percent if 
moderate, and 40 percent if severe.  The Board observes that 
the words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  

As mentioned above, there were changes in the applicable law 
effectuated September 23, 2002 and September 26, 2003. 

Effective from September 23, 2002, the criteria for 
lumbosacral strain remained unchanged.  The criteria for 
intervertebral disc syndrome, Diagnostic Code 5293, changed 
significantly.  Diagnostic Code 5293 provided for a 10 
percent rating where intervertebral disc syndrome was 
manifested with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months. A 20 percent rating was warranted where 
incapacitating episodes have a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating was warranted where incapacitating episodes 
have a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  "Incapacitating episodes" 
was defined in Note (1) as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Note (2) also allowed the veteran to be rated 
separately for musculoskeletal and neurological 
manifestations under appropriate diagnostic codes if it would 
result in a higher combined evaluation for the disability. 

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).  A 
10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; ...or, combined range of motion of the 
thoracolumbar spine greater than 335 degrees;...or, muscle 
spasm, guarding or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; ...or, the combined range of motion of the 
thoracolumbar spine not greater than 20 degrees; ...or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis.  A 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  These criteria are to be applied 
irrespective of whether there are symptoms such as pain 
(whether or nor it radiates), stiffness, or aching in the 
affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information). 

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees. 
Id., Notes (2) and (4).

The criteria for intervertebral disc syndrome, reclassified 
under Diagnostic Code 5243, remained relatively unchanged to 
the criteria prior to September 26, 2003 under Diagnostic 
Code 5293, except for the addition of application of the 
General Rating Formula for Diseases and Injuries of the 
Spine.

Regardless of the time period or regulations examined, VA 
must consider all the evidence of record to determine when an 
ascertainable increase occurred in the rated disability.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. 
West, 12 Vet. App. 442 (1999). 

In this case, the relevant medical evidence includes a VA 
examination in January 2001, a Social Security Administration 
(SSA) medical examination conducted in February 2004, a 
subsequent VA examination in October 2005 and VA outpatient 
treatment records from 2001 to 2006.

The January 2001 VA examiner diagnosed the veteran with DDD 
and spondylosis finding limitation of forward flexion to 70 
degrees, extension to 20 degrees and lateral rotation to 25 
degrees bilaterally.  The examiner noted the veteran had a 
normal gait and found no evidence of any neurological 
manifestations or muscle spasms.  Rather, the veteran's 
lumbar spine condition was manifested by pain over the L4-L5-
S1 area and limitation of motion as described above.

Similarly, the October 2005 examiner diagnosed the veteran 
with DDD, slight spondylolisthesis with disk bulging and 
spondylosis of the lumbosacral spine.  The examiner found the 
veteran to have a normal gait, no incapacitating episodes in 
the last 12 months, no hospitalizations, no required 
surgeries, no fatigability and no lack of endurance, even on 
repetition.  The veteran's condition is manifested by pain, 
forward flexion limited to 70 degrees, extension to 10 
degrees and lateral rotation to 25 degrees bilaterally with 
an additional 5 degrees of limited motion on repetition.  The 
examiner noted some radiating pain on the left side to the 
sacroiliac joint and increased pain and limitation of motion 
on repetitive motion. 

The February 2004 SSA medical examination indicated a 
diagnosis of degenerative changes over the L5-S1 area, 
confirmed by x-ray, with no muscle spasms, no swelling, 
redness or deformity and, indeed, normal range of motion.

The VA outpatient treatment records show continued pain 
management treatment for the veteran's lumbar spine condition 
and a diagnosis of DDD.  

The medical evidence paints a picture of a consistent back 
disability throughout the relevant time period.  The crucial 
inquiry is whether an increased rating is warranted on any of 
the above rating criteria.  The Board concludes the evidence 
does not warrant a rating greater than 20 percent under any 
of the old or new criteria. 

Under the old criteria DC 5295, the veteran would not be 
entitled to the 20 percent rating currently assigned due to 
the enormous medical evidence showing no evidence of muscle 
spasms or lateral motion.  The veteran may be entitled to 20 
percent under the old criteria DC 5292 for "moderate" 
limitation of motion, but certainly no higher. 

Under the new criteria DC 5237, the veteran is entitled to a 
20 percent rating, but no more, for limitation of forward 
flexion greater than 60 degrees but not greater than 85 
degrees.  The veteran's limitation of motion does not warrant 
a rating greater than 20 percent under any old or new 
applicable diagnostic code.

Similarly, the veteran is not entitled to a greater rating 
under any other diagnostic code.  The examiner did not find 
intervertebral disc syndrome nor is there evidence that the 
veteran suffers any incapacitating episodes in a 12 month 
period, so DC 5243 (formerly DC 5293) is not applicable. 

The Board notes that the veteran's functional loss was 
considered for all time periods.  38 C.F.R. §§ 4.40, 4.45.  
According to the medical evidence, the veteran's low back 
disability has minimal effects on his daily life and usual 
occupation, to include increased pain when driving, bending 
or standing for long periods of time.  There is also evidence 
showing increased pain with repetition, but no shown 
impairment of motor skills, muscle function, or strength.  
The veteran's functional loss does not warrant a rating 
greater than 20 percent.  The veteran has some limitation of 
motion and pain and evidence of arthritis, but this is 
compensated by the current ratings.  His complaints have not 
forced him out of his usual occupation and the evidence as a 
whole shows the veteran is able to use his back muscles in a 
close to normal fashion and that he, in fact, does so. 

In sum, the old and revised General Rating Formula for 
Diseases and Injuries of the Spine would not result in a 
higher rating for the veteran's disability for the reasons 
discussed in detail above. 

Accordingly, the preponderance of the evidence is against 
assignment of an increased disability rating for the 
veteran's service-connected low back condition.  There is no 
reasonable doubt on this matter that could be resolved in his 
favor.  The Board has considered all potentially applicable 
diagnostic codes, as discussed above.

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The notice requirements were met in this case by a letter 
sent to the veteran in May 2004.  That letter advised the 
veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).  The 2004 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has, in fact, provided 
additional arguments at every stage.  

Since the RO assigned the 20 percent disability rating at 
issue here for the veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not 
done in this case because the VCAA was enacted during the 
pendency of this appeal.  However, the claimant still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the claimant in 2004 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
the notice was provided, the claim was readjudicated and 
additional SSOCs were provided to the veteran in June and 
August 2006.  Not only has he been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file as well as SSA medical 
records.  Private medical records identified by the veteran 
have been obtained, to the extent possible.  The veteran has 
at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
2001 and 2005.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's low back since he was last examined.  The veteran 
has not reported receiving any recent treatment specifically 
for this condition (other than at VA, which records are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2001 and 2005 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  


ORDER

Entitlement to an increased rating for lumbosacral strain 
with spondylolisthesis, currently evaluated as 20 percent 
disabling, is denied.


REMAND

Regrettably, the PTSD and hearing loss claims must once again 
be remanded. 

In regard to the PTSD claim, the RO did not comply with the 
Board's prior Remand orders.  The Board is obligated by law 
to ensure that the RO complies with its directives; where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  When the Board 
last remanded the claim in November 2003, it was, among other 
reasons, for the purpose of allowing the agency of original 
jurisdiction (AOJ) to afford the veteran compliant VCAA 
notice. 

The VCAA, in part, requires VA to adequately identify the 
evidence necessary to substantiate the claim, the evidence 
presently of record, and the veteran's and VA's respective 
responsibilities in development of evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Here, although a May 2004 letter was sent to the veteran, the 
letter incorrectly identified the issue and did not advise 
the veteran of the laws and regulations specific to service 
connection issues.  Rather, the letter identified the issue 
as "whether new and material evidence" has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for PTSD and it identified the laws and 
regulations pertaining to increased rating claims.  The 
veteran is entitled to a letter adequately identifying the 
correct issue and the evidence necessary to substantiate his 
service connection claim followed by a subsequent 
readjudication.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

In this case, the veteran's claim for an initial compensable 
rating for bilateral hearing loss must be remanded because 
the evidence of record may not reflect the current state of 
the veteran's disability.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2006).

That is, the veteran's hearing was last tested in January 
2001, six years ago. Although none of the recent outpatient 
treatment reports indicate any change, or any treatment for 
that matter, the veteran alleges his hearing has worsened 
since the last examination.  Accordingly, a new VA 
examination is indicated.

The RO should also take this opportunity to obtain any recent 
VA outpatient treatment records from 2006 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, implementing regulations, 
interpretative precedent Court decisions, 
and any other applicable legal precedent 
concerning the claim for entitlement to 
service connection for PTSD.

2.  Obtain the veteran's medical records 
for treatment from the VA Medical Center 
in Fort Wayne, Indiana from August 2006 to 
the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

3.  After obtaining the above records, to 
the extent available, schedule the veteran 
for an audiological examination to 
evaluate the current severity of his 
service-connected bilateral sensorineural 
hearing loss.

4.  After the above is complete, 
readjudicate the veteran's claims.  If the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) to the veteran 
and his representative, and they should be 
given an opportunity to respond, before the 
case is returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2006).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


